Citation Nr: 1702146	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, K.P. (Appellant's daughter), S.W., and L.C.



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to August 1960.  The Veteran died in June 2010.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant testified before a Veterans Law Judge (VLJ) in March 2014.  That VLJ has since retired from the Board.  During the hearing, the Appellant's representative explained that the Appellant has provided her daughter ("K.P.") with power of attorney; K.P. testified on the Appellant's behalf at the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant died in 2016.



CONCLUSION OF LAW

Because the Appellant died, the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996).  The Appellant died during the pendency of the appeal.  Therefore, her appeal is moot by virtue of her death, and the Board must dismiss it for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2016). 

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Appellant.  38 C.F.R. § 20.1106 (2016).  Moreover, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  

Effective October 6, 2014, VA amended its adjudication regulations, regulations concerning representation of claimants, and the Board of Veterans' Appeals' rules of practice to implement section 212 of the Veterans' Benefits Improvements Act of 2008, Public Law 110-389.  This legislation added 38 U.S.C. § 5121A to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim.  The final rule addresses eligibility for substitution and the procedures applicable to requests to substitute in a claim or appeal that is pending before a VA agency of original jurisdiction or an appeal pending before the Board.

Specifically, the final rule added new section 38 C.F.R. § 3.1010 to address eligibility for substitution, how an eligible survivor makes a request to substitute, how VA responds to requests to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors.  The final rule also amends §§ 14.630 and 14.631 to address representation of substitutes and §§ 20.900, 20.1106, 20.1302, and 20.1304 to address substitution in appeals pending before the Board.

Additional details regarding these amendments are included in the Federal Register, 79 Fed. Reg. 52979 (Sept. 5, 2014).


ORDER

The appeal is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


